Citation Nr: 1226451	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  98-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, including as secondary to a service-connected hemangioma of the nose, status post lateral rhinotomy and resection of the hemangioma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for migraines as secondary to the service-connected disability of hemangioma of the nose.

In June 1999, the Veteran testified before a Decision Review Officer of the RO.  In January 2002, the Veteran and his spouse testified at a hearing at the RO before a Veterans Law Judge of the Board, more commonly referred to as a Travel Board hearing.  A copy of the transcript is of record.

This case has a lengthy procedural history.  In March 2003, the Board denied the claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Following and as a result of an April 2004 Joint Motion for Remand, the Court issued an Order later in April 2004 vacating the Board's decision and remanding the claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  And to comply with that Court Order and Joint Motion, the Board, in turn, remanded the claim in November 2004.

In March 2005, the Veteran's claims file was transferred to the Roanoke, Virginia RO, and in April 2005 the file was transferred to the Huntington, West Virginia RO. 

In an October 2007 decision, the Board again denied the claim, and the Veteran again appealed to the Court.  In a June 2008 Order, the Court granted another Joint Motion that had been filed earlier that month - so again vacated the Board's decision and again remanded the claim for still further development and readjudication.  And in April 2009, the Board in turn again remanded the claim to the RO to comply with the directives of the Joint Motion.

Upon receiving the file back, the Board issued another decision in December 2009 again denying the claim, and the Veteran again appealed to the Court.  The Court issued another Order in July 2010, granting another Joint Motion filed earlier that same month, again vacating the Board's decision and again remanding the claim for still further development and readjudication.

In February 2011, the Board requested a medical expert opinion from a neurologist with the Veterans Heath Administration (VHA), and the designee provided this opinion in April 2011.  38 C.F.R. § 20.901(a).  The Veteran and his attorney were provided a copy of that opinion (including the letter requesting that opinion) pursuant to 38 C.F.R. § 20.903(a), and the attorney submitted argument in response in May 2011.

The Board subsequently requested an independent medical expert (IME) opinion from another neurologist in July 2011, and the designee provided the opinion in August 2011.  38 C.F.R. § 20.901(d).  The Board then provided the Veteran and his attorney a copy of the opinion that same month pursuant to 38 C.F.R. § 20.903(a), and the attorney submitted additional argument in response later in August 2011.

Also in August 2011, there was a Congressional inquiry filed at the RO, which the RO in turn forwarded on to the Board in September 2011.  The Board responded to it in October 2011.

In November 2011 the Board contacted the IME to have him provide clarification of his opinion in an addendum, which he did in December 2011, and in January 2012 the Board in turn provided the Veteran and his attorney with a copy of this supplemental IME opinion.  In April 2012, the attorney indicated that this opinion had not been received, and requested another copy.  Another copy of the addendum opinion was sent to the Veteran in June 2012.  He and his attorney have not since submitted any additional evidence and/or argument in response.


In February 2012, after being informed that the Veteran's Law Judge who had conducted his hearing before the Board was no longer employed at the Board, the Veteran indicated that he wanted another hearing at the RO before a different Veterans Law Judge who will ultimately decide his appeal.  The Board therefore remanded his claim in April 2012 to schedule this additional hearing.  After the remand, by letter dated in May 2012, the Veteran's attorney withdrew this hearing request.  38 C.F.R. § 20.702(e).  As the hearing request has been withdrawn, the Board will now proceed with the readjudication of this claim.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current migraine headaches are unrelated to his military service or to the service-connected hemangioma of his nose, status post lateral rhinotomy and resection of the hemangioma.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by active military service, may not be presumed to have been, and are not proximately due to, the result of, or aggravated by the service-connected hemangioma of the nose, status post lateral rhinotomy and resection of the hemangioma.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, the duty to notify was satisfied by way of a letter sent to the appellant in June 2005 that fully addressed all notice requirements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective responsibilities obtaining this supporting evidence.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that there was no resultant prejudice to the appellant because of the actions taken by VA after providing the notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the claim by way of SSOCs issued in March 2007 and August 2009, so since the notice was provided.  

He also was advised of the "downstream" disability rating and effective date elements of this claim in a May 2007 letter.  See Dingess/Hartman, supra.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained his service treatment records (STRs), private medical records, records from the Social Security Administration (SSA) and the available VA treatment records.  He also had several VA compensation examinations in August 1997, November 2002, and July 2009, including for a medical opinion concerning the determinative issue of whether any current migraines are related to his military service or a service-connected disability, including to the nasal surgery in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

Indeed, the Board previously remanded this case in April 2009 to provide him an examination to determine whether his migraine headaches are related to his service-connected hemangioma of the nose, status post lateral rhinotomy and resection of hemangioma.  He was afforded this examination in July 2009.  And pursuant to the July 2010 Joint Motion for Remand and Court Order, the Board has obtained an April 2011 medical opinion from a VHA physician and an August 2011 opinion and December 2011 addendum from an IME.  Although the Board requested a medical opinion when it remanded the case in April 2009, and the opinion obtained was inadequate, the defect in development was cured by way of VHA and IME opinions since obtained by the Board.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).

The reports of these examinations and medical opinions, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

The Board is therefore satisfied there was compliance with these remand directives.  See Stegall, supra and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to compliance with the remand directives, as a matter of law, and the Board itself commits error in failing to ensure this compliance.  But the Court also has recognized when it is acceptable to have "substantial", even if not "exact" compliance.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board concludes that all the available records and medical evidence have been obtained in order to make a fair determination concerning this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During his January 2002 Travel Board hearing, the Veteran contended that he is entitled to service connection for migraine headaches which began during his active service following his 1967 in-service surgery to remove a hemangioma of the nose.  He is currently service-connected for hemangioma of the nose, status post lateral rhinotomy and resection of hemangioma. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.


To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 ,1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  There is no disputing the Veteran has current migraines.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim).  Medical evidence on file reflects that he has recurrent migraines.

So resolution of this appeal, instead, turns on whether these current migraines are related or attributable to his military service, including by way of a 
service-connected disability, or instead more likely the result of other factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's exposure to Agent Orange in service has been presumed based on information in his service personnel records (SPRs) confirming he served in Vietnam during the Vietnam era.  See 38 C.F.R. § 3.2(f).  However, migraines are not a condition for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e).

STRs from the Veteran's 1965 to 1967 period of active duty reflect that in 1966 he was treated for sore throat and headaches and diagnosed with an upper respiratory infection and pneumonia.  He was subsequently treated for frequent unilateral epistaxis (nosebleed) on the left side.  February 1967 notations reveal a diagnosis of polyp in the left nasal cavity.  A March 1967 operative report indicates that an examination of the nose revealed that there was a small mass in the middle meatus on the left, anteriorly, arising from the anterior inferior portion of the left middle turbinate.  A biopsy was performed, which revealed that the mass was a non-malignant hemangioma of the nose.  In March 1967, he underwent nasal surgery:  a limited lateral rhinotomy was performed on the left side of the nose, with resection of hemangioma.  The anterior half of the left middle turbinate was resected along with the small hemangioma arising from the tip of the nose.  He did well post-operatively.  The post-operative diagnosis was hemangioma of nose.  His August 1967 discharge report of medical history reflects that the Veteran reported that his nose was operated on in Japan.  He also denied a history of frequent or severe headaches on this form, and described his present state of health as "Good".  The Board also notes that the Veteran filled out this form by hand twice, and denied headaches on both copies.  On separation medical examination in August 1967, the Veteran's neurologic system was listed as normal.  There are no STRs that reflect treatment for or diagnosis of migraines.  

The first post-service medical records reflecting treatment for headaches are dated in the mid-1980s.  Private medical records dated from July 1985 to September 1987 describe the Veteran's treatment for cervical spine problems and headaches after a motor vehicle accident in July 1985.


Private medical records from a private physician, R.P.F, D.O., P.A., reflect that on July 9, 1985, he was seen for complaints of neck pain and headache after a motor vehicle accident that morning.  He said his vehicle was struck by a car and he was not wearing a seat belt.  He gave a history of laminectomy times three.  On examination, his head was within normal limits, and a neurological examination was normal.  He was thereafter seen for ongoing cervical pain, cervical spasm, and headaches.  

Private medical records from Sun Coast Hospital dated in mid-October 1985 reflect that the Veteran was seen in the emergency room for complaints of cephalgia (headache) in the frontal and ethmoid area since yesterday, with nausea and vomiting.  He reported intermittent cephalgia for three months, since an automobile accident with a neck injury, but said he never had nausea and vomiting with it in the past.  The diagnosis was cephalgia with intractable pain.

During this hospitalization, an October 15, 1985 consultation by M.R., D.O. reflects that the Veteran complained of recurrent cephalgias and pain in the cervical spine.  He reported that he was involved in an automobile accident approximately three months ago.  He complained of neck pain radiating into his occipital region causing recurrent cephalgias. Dr. R. diagnosed cervical sprain syndrome and early cervical arthrosis at C5-6.  An October 16, 1985 neurological consultation reflects that the Veteran was seen for evaluation of severe headaches and neck pain which began following an automobile accident about four weeks ago.  The Veteran reported that the front left fender of his truck was struck by a car, and he was thrown around the cab.  He remembers his head being thrown back and forth, but he did not lose consciousness.  He has had severe pain in the mid cervical region.  It was noted that a computed tomography (CT) scan of the brain was negative.  The Veteran had been having severe intermittent headaches since that time.  

A discharge summary from Sun Coast Hospital dated on October 16, 1985 reflects that the Veteran was hospitalized for a chief complaint of severe headache with nausea and vomiting; he had reported recurrent headache since an automobile accident three months ago.  It was noted that a neurologic consultation was conducted by Dr. H., who felt the cephalgia was secondary to acute cervical strain.  The discharge diagnoses were (1) cephalgia due to #2, (2) acute cervical strain, secondary to trauma, (3) degenerative joint disease at C5-6, and (4) status post laminectomies of the lumbar spine.

A February 1986 letter to the Veteran's personal injury attorney from Dr. F. indicates that, upon a review of the Veteran's medical records, it was determined that he suffered from chronic strain pattern, chronic somatic dysfunction, headaches, functional myositis, fibromyositis and fibromyalgia, which he believed were related to the Veteran's July 1985 automobile accident.  

A May 1986 letter to the Veteran's personal injury attorney from a private neurologist, J.M.L., MD, indicates that he examined the Veteran and reviewed his medical records, including the records from his October 1985 Sun Coast Hospital admission.  The Veteran reported that he had headaches and neck pain since his 1985 motor vehicle accident, and that he had frequent nausea and sometimes vomiting.  He specifically denied prior auto accident and did not have any past migraine history.  He reported a prior work injury in 1968 leading to laminectomies in 1968, 1969 and 1976.  A thorough neurological evaluation was conducted, and his impression was that the Veteran sustained a cervical strain, and that his headaches were partly related to the cervical strain and partly related to stress and anxiety.  He said it would be difficult to give the Veteran a disability rating at this point because of the "rather short duration of the problem, less than one year...."

A May 1986 letter to the Veteran from his personal injury attorney discusses Dr. L.'s report and reflects that the Veteran was in the process of filing a lawsuit against the other driver in his automobile accident, asserting a permanent disability from that accident.

June 1986 private medical records show the Veteran was seen with complaints of headaches and upper neck discomfort.  A June 1986 consultation report from J.C.H., Jr., D.O., reflects that the Veteran had a chief complaint of headache and upper neck discomfort.  He reported that he was involved in an automobile accident in 1985.  He said his headaches tended to develop in the posterior aspect of the upper neck and scalp, and to radiate forward bilaterally.  It was noted that the Veteran had started litigation regarding the pain, therapy, and work-ups which had ensued since the accident, and that he planned to file for disability.  The diagnostic impression was post-traumatic muscle contraction cephalgia, post-traumatic myofascial pain syndrome - cervical, and somatic dysfunction - occipito-cervical and cervical.  He opined that the Veteran had "suffered some permanency" as a result of this accident.

Records received from a private physician, R.C.B., MD, who treated the Veteran from 1995 to 1996 describe the treatment the Veteran received for chronic migraines, and reveal his prescription medications included Xanax, Elavil, Darvon and Imitrex. 

An August 1995 VA outpatient treatment record reflects that the Veteran complained of recurrent migraine headaches for which he received Imitrex injections.  He said that there was no known precipitating factor.  He reported a family history of migraines.  The Veteran requested to receive Imitrex injections from VA, noting that they were expensive.  The examiner noted that the Veteran presented with a history of migraine headache, and said the migraines usually occurred once or twice a week.  His headaches were frontal and associated with nausea and vomiting.  The diagnostic assessment was history of migraine headaches.

In an August 1995 statement, the Veteran said he had severe acute recurrent migraine headaches.  He said he suffered from this problem during military service, and his headaches were getting progressively worse.

In a February 1997 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran claimed service connection for migraine headaches, which he asserted began in service.  He also claimed service connection for a benign tumor that was treated in service.


By statement dated in March 1997, the Veteran reported that he had always had chronic migraine headaches.  He said that during service, a tumor was removed from his forehead in Japan, and that since that time he had severe migraine headaches.  He reiterated his assertions in subsequent statements.

By a statement dated in August 1997, the Veteran said he was hospitalized for two weeks for a migraine during his basic training in service.  He reported that he underwent surgery in Japan for a tumor in his forehead.  He asserted that he had chronic migraine headaches ever since.  He also reported Agent Orange exposure.

An August 1997 VA general examination report reflects that the Veteran reported that a history of chronic migraine headache, starting in 1966, and according to the Veteran it started after he had a nose operation.  He also reported neck pain since the nose surgery in 1966.  The pertinent diagnoses were status postoperative hemangioma of the nose in 1966 with no recurrence, and migraine headaches, severe.  The examiner stated that the Veteran's headaches had been present since the removal of a hemangioma of the nose in 1966. 

In a September 1997 VA Form 21-526, the Veteran contended that he had migraine headaches due to major surgery in 1966, in Japan.  He reported private treatment for migraine headaches from 1994 to 1996, and VA treatment for this condition since 1996.

In a September 1997 rating decision, the RO granted service connection for hemangioma of the nose, status post left lateral rhinotomy and resection of hemangioma.

SSA records reveal the Veteran was awarded benefits by this other Federal agency, effective January 1999, due to severe impairment caused by chronic low back pain, migraine headaches, depression and anxiety.  


Lay statements dated in from the Veteran's friends dated in March 1999, April 1999, and January 2002 are collectively to the effect that he did not have migraine headaches until after he got out of the service in 1967, and that he had them ever since service.

A May 1999 statement from a private physician, J.H.W., D.O. indicates that he first saw the Veteran in 1981, and that the Veteran states that he had migraine headaches since sinus surgery during service.  He was last seen in May 1999 and still had migraines.  

By a letter dated in March 1999 and submitted to SSA, a VA physician, Dr. F., stated that the Veteran was her patient and had been suffering from frequent disabling migraine headaches since serving in the military.  Years ago, during military service, he underwent sinus surgery for removal of a benign tumor.  He reports that after that surgery, he began to suffer from the headaches, and there was no prior history of headaches.  The doctor stated that due to the lack of headaches prior to the sinus surgery and their onset subsequent to the surgery, it is felt that it is likely the sinus manipulation may have been in some way a cause of the migraines he now suffers.

At a June 1999 Decision Review Officer hearing, the Veteran testified that he was never treated for migraines prior to his nasal surgery, and that he was treated for pneumonia during basic training.  He testified that he had migraines in service after his return from overseas, and afterward.  He said he treated himself for headaches for the first few years after service.

A September 1999 private medical record from D.D., Ph.D., reflects the Veteran's report that he developed migraines following multiple surgeries on his back.   He also reported that his migraines began in service.  A September 1999 private medical record from S.R.K., MD, reflects that the Veteran reported that he had a back injury after a fall, and later had a ruptured disc in his neck for which he had surgery on his back three times, in 1968, 1969, and 1975.  Dr. K. noted that he suffered from migraines and developed these migraines following the surgery on his neck.

In February 2000, the RO received treatment records from the Bay Pines VA Medical Center (VAMC) dated from 1977 to 1999.  The Board notes that the RO attempted to obtain the Veteran's treatment records from this VA facility for the period including from 1967 to 1968, but the facility responded that no records could be found for this Veteran.  The records reflect treatment the Veteran has received over time for anxiety, headaches, and pain management amongst other health problems.  A February 1978 VA outpatient treatment record reflects that he was seen for a sinus headache and diagnosed with acute sinusitis.  In July 1983, he was seen for sudden onset of nausea, vomiting and dry heaves since early afternoon, and now also had a severe headache; the diagnosis was gastroenteritis.  He was diagnosed with a sinus headache in October 1984.  He was diagnosed with migraine headache in December 1992.  In August 1999, Dr. F. diagnosed chronic headache, vascular and mixed type.

A November 2002 VA examination report reveals the Veteran reported headaches since 1967.  The headaches were localized to the temple and forehead, and the Veteran was noted to be on Zomig, Phenergan and Atenolol to control the headaches.  His diagnosis was migraine headaches, stable with current medication. The examiner opined that the Veteran's headaches were not related to the hemangioma resection as resection of a nasal hemangioma would not involve the brain, and it was not likely to be the cause of or related to the Veteran's headaches. 

In a July 2005 VA medical record, the examiner noted that the Veteran had migraine headaches which he had since service in 1967.  This was based on the March 1999 VA physician's report to the SSA, which noted that the Veteran had a sinus hemangioma removed while in service and has reported severe headaches since that time.  The July 2005 record noted that the Veteran's headaches could be related to the surgery in 1967. 

A July 2009 VA medical examination report reflects that the Veteran indicated that, while he was in the service in the 1960s, he had a surgical procedure in which a benign neoplasm was removed from his nose.  He was told by doctors that if it was left, it would continue to grow.  The Veteran was claiming migraine headaches that he had been suffering with for over 40 years.  The Veteran stated that he had about 15 per month, and that there was a linkage between his migraine headaches and his in-service surgery.  The examiner noted that a May 2006 computed tomography (CT) scan was reviewed and that all sinuses appeared to be intact.  There was no evidence of surgical defect, and his septum appeared to be intact.  There was no evidence of deformity within the nose or within the sinuses.  Upon examination, the Veteran did have a slight collapse around the septum anteriorly and a slight displacement of the septum to the right, but the septum looked clear.  There was no evidence of deformity within the nose or within the sinuses. 

The examiner noted that he had explained to the Veteran that migraine headaches can be found in the general population and typically episodic headaches that exacerbate into migraines are more related to exposure to chemicals or certain food products and not related to a surgery.  Headaches or pain localized to the area of surgery that is fairly constant in intensity would be more typical of the type of headache that we would expect, not a migraine level.  The Veteran had no neurologic deficits on the current examination.  The examiner stated that his impression was that it was not likely that there was a direct linkage between migraine headaches and his surgical procedure that was done in the 1960s and therefore, it was his opinion that it would be much less likely than 50 percent in terms of probability of a linkage.  The examiner noted that, from earlier physician requests to evaluate this issue, he had documentation that provided a link.  However, the examiner noted that, given his ENT (ear, nose and throat) surgical experience over 15 years, he had not seen any nasal procedures that had been done to this degree that have stimulated migraine headaches. 

As noted above, since the most recent joint motion and Court Order, the Board has obtained additional expert medical opinions.  

An April 2011 VHA opinion by a VA neurologist reflects that he reviewed the Veteran's claims file.  He noted that immediately following the Veteran's surgery in 1967 there were no statements involving the complaint of headaches.  The surgery was done in March 1967 with hospital discharge in April 1967.  He appears to have undergone surgery with no complications.  His separation medical history in August 1967 stated that he did not have frequent or severe headaches.  He reported that he had a nose operation, with no comment about complications.  He reported his present state of health as good.  The next relevant medical records are dated in the mid 1980s by different healthcare providers all citing the occurrence of severe headaches and neck pain in conjunction with a June 9, 1985 motor vehicle accident.  An emergency room visit and subsequent admission to Suncoast Hospital in October 1985 reflect that the headache had been occurring for three months following this motor vehicle accident.  An October 1985 neurological consultation by Dr. F. also reports "severe headaches and neck pain which began following an automobile accident about 4 weeks ago."  In another report dated May 21, 1986, neurologist J.M.L., MD, stated that "he has basically had headaches and neck pain since that time" (referring to the June 9, 1985 accident).  In the same report it was also specifically stated that the Veteran did not have any prior migraine history.  The first time there are claims that the headaches date back to the 1960s is in the mid 1990s, when the Veteran first started to seek VA disability for potential Agent Orange exposure and the in-service hemangioma resection.  The VHA expert concluded as follows: 

It is my opinion that the patient's migraine headaches are highly unlikely related to the patient's surgery in 1967.  The most credible evidence for the onset of his headaches involves medical records prior to his seeking VA disability in the 1990s.  In all these relevant records there is no history suggesting migraine headache prior to his motor vehicle accident in 1985.  It is highly unlikely that any trauma suffered as a consequence of surgery in 1967 would take 18 years to manifest itself as a risk factor for the patient's migraine headaches starting in 1985.  In addition, in 30 years of neurological practice, I have never seen migraine headache occur as a result of nasal surgery.


The Board thereafter requested an IME opinion.  In an August 2011 IME opinion, a neurologist, M.F., MD, from the UMass Memorial Medical Group, indicated that he had reviewed the Veteran's records, and summarized pertinent records.  He provided the following medical opinion:

My conclusions regarding the appellant are that he does appear to have migraine headaches and that it [is] highly likely that they began after his motor vehicle accident in 1985.  A [sic] base this conclusion about the onset of his migraines upon the extensive documentation provided by Dr. Leavengood and Dr. Hatch both of whom evaluated him for headaches and neck pain and in neither note is there any mention of a headache history prior to 1985.  The appellant claims that the migraines began shortly after his surgery for the nasal hemangioma but there is no objective documentation to support this claim.  It is therefore highly unlikely that the development of his migraines many years after the nasal surgery were causally related to their development.  Additionally, I am not aware of any obvious relationship between the removal of a nasal hemangioma and the subsequent development of migraine headaches.  This lack of a medically confirmed cause and effect relationship also strongly argues against the nasal hemangioma removal and the development of migraines many years later.  The appellant stated in his 10/29/1997 that he had migraines for 30 years so this is discrepant to the history provided in 1986.  It is entirely unclear why he did not offer this history to Drs. Leavengood and Hatch at that point.  In the letter provided by Dr. Frenzel dated March 31, 1999 it states that the appellant had been suffering from migraines since serving in the military, again discrepant to the history provided in 1986.  Similarly, the VA note from July 2005 says he has been suffering from migraines since his military service.  My conclusions are that the appellant has migraine headaches and that the[y] likely began in 1985 and that the nasal surgery for the removal of the hemangioma in 1967 is not causally related to the migraines.  I reached these conclusions because there is no established relationship between nasal surgery and the development of migraine headaches and it is highly likely that the appellant's migraines are related to trauma suffered in a motor vehicle accident in 1985.

In a December 2011 IME addendum, Dr. F. summarized relevant medical records.  He stated,

My conclusion remains that the migraines did not begin while he was on active duty.  If he were having migraines he would have mentioned them to the doctors he saw in 1986.  Neither of them mentions a migraine history and neither included this diagnosis in their notes.  They were specifically evaluating him for headaches and a history of migraines for 20 years would have been very pertinent  to their evaluation and treatment of the headache problem that began after the motor vehicle accident in 1985.  Notes mentioning that the migraines began while on active duty after the hemangioma removal are difficult to interpret because they were made when he was trying to obtain financial compensation for the migraines as being service connected.  In my opinion, the medical records from the 1980s take precedence as there were no financial claims at that point.  Concerning the issue of the hemangioma removal and the development of migraines, there is no medical evidence to support this potential relationship as being cause and effect.  My conclusions are that the appellant did not begin to suffer from migraines while on active duty and that the hemangioma removal while on active duty was not related to the development of migraines many years later.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").


But in determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of migraines have been continuous since service.  He asserts that he continued to experience migraine headache (i.e. pain) symptoms after he was discharged from the service.  He is competent to say he began having severe headaches during his military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He also is competent to say he has experienced headaches ever since service, i.e., continuity of symptomatology.  38 C.F.R. § 3.159(a)(2) (2011).  However, the Board is not bound to accept his lay testimony concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between his current migraine headaches and the nasal surgery in service.  As mentioned, the credibility of his lay testimony concerning this determinative issue of causation, not just the competency of his testimony, determines its ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes several VA compensation examiners' opinions refuting the notion that any current migraine headaches are traceable to that nasal surgery in service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).


Here, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence (the most probative of it) demonstrates that the Veteran did not experience continuous symptoms of migraine headaches since service.  His lay testimony concerning this, while competent, is not credible.  The Board finds that his more recently-reported history of continued symptoms of migraine headaches since service is inconsistent with the other lay and medical evidence of record. Indeed, while he now asserts this disorder began in service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of headache disability.  Specifically, the service separation examination report reflects that he was examined and that his neurological system was found to be clinically normal. The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed injury during service in question, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect complaints or treatment related to migraines until 1992, although he was episodically treated for sinus headaches in the late 1970s, and has been treated for severe chronic headaches beginning in 1985 after a motor vehicle accident.  The Board emphasizes the multi-year gap between discharge from active duty service (1967) and initial reported symptoms related to headaches in approximately 1978 (nearly a 10-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in the late 1970s, he did not complain of migraines or report the onset of headache symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Similarly, when the Veteran sought to establish medical care with private physicians after service in the mid 1980s, he did not complain of migraines or report the onset of headache symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Rather, he reported a recent onset of symptoms, since a 1985 motor vehicle accident.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his original VA disability compensation claim in 1995.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran has also made inconsistent statements regarding his headaches.  For example, he initially stated that he was hospitalized for migraines in basic training, but later said he was hospitalized for pneumonia in basic training, and denied having migraines in service before his nasal surgery.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent 

characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).
  
The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Although some examiners, such as Dr. F. in March 1999 have provided a positive nexus between current migraines and surgery in service, the Board notes that her opinion, however, was based on a partially inaccurate premise, that being that the Veteran underwent sinus surgery in service, which is not the case.  In fact, he underwent nasal surgery as demonstrated in his STRs, and recent CT scans show that his sinuses are intact.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate factual premise has no probative value.). It is unclear whether this VA physician, the August 1997 VA examiner, or Dr. W.  independently reviewed the Veteran's STRs, although they did consider the Veteran's reported history.  

Although Dr. W. stated in May 1999 that he first treated the Veteran in 1981, he did not state that he saw him for headaches.  Hence, this does not demonstrate a diagnosis of migraines in 1981.  He then summarized the Veteran's reported history of migraines since "sinus surgery".  As noted, the Veteran did not undergo sinus surgery in service.  His opinion is therefore based on an inaccurate factual premise.  Reonal, supra.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility. 

In another more precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." 

The August 1997 VA examiner noted that the Veteran had migraines since his in-service removal of a hemangioma of the nose; however, this examiner did not give a rationale as to why the Veteran's migraines would be associated with his in-service surgery.  This opinion is therefore inadequate.  Nieves, supra.

The Veteran asserts that he has a current migraine disability that is related to his military service.  But unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has chronic migraines, much less as a result of nasal surgery during military service, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

Even noting the nasal surgery in service, the November 2002 and July 2009 VA examiners, the April 2011 VHA medical expert, and the August 2011 IME have all disassociated any current migraine headaches from the nasal surgery in service.  These examiners provided medical opinions collectively to the effect that the current migraine headaches are unrelated to the events in service.  These medical reports are of high probative value because these examiners are qualified to comment on the etiology of this claimed disorder and considered the Veteran's reported history as well as her STRs and extensive post-service medical records. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Moreover, several VA and private examiners have specifically opined that the Veteran's chronic migraine headaches were caused by his 1985 motor vehicle accident.

These examiners had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, these commenting examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, there is no medical evidence showing that migraines were manifested in the first year after service separation, that they were caused by Agent Orange exposure, or that current migraine headaches are related to or aggravated by the service-connected residuals of nasal surgery.  

The Board therefore finds that the most probative evidence is against this claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for migraine headaches, including as secondary to the service-connected hemangioma of the nose, status post lateral rhinotomy and resection of hemangioma, is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


